DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, submitted on 05/11/2021, has been received, entered and made of record.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document(s) JP 2016-101712 and J P 2016-107442 A on page 1 of the specification.
Reference JP 2016-101712 A is a general background reference covering a technique by which a registration screen compatible with each of the sheet feed trays from which transition from an open state to a closed state has been detected is displayed on a display, and common attribute information is collectively associated with collective registration target trays and is collectively registered therein, in accordance with an instruction from the user.
Reference JP 2016-107442 A is a general background reference covering a technique by which a bar code printed on the wrapping paper of paper sheets is read with a bar code reader.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 1, the closest searched prior art Hoshi et al. (US 2015/0071658 A1) discloses an image forming system (fig.1, color printer 2000) comprising: 
      an image forming apparatus (fig.1, printer housing 2200); and 
      a recording material information detecting apparatus (figs.1-2, sensor device 100) provided outside the image forming apparatus (fig.1 and [0088]) (Note: the sensor device 100 is detached from the printer housing 2200), wherein 
      the recording material information detecting apparatus (fig.1, sensor device 100) includes 
           a recording material information detector (figs.8-9, optical system 110) that detects recording material information about a recording material ([0128] and [0162]-[0163]) (Note: the CPU 131 of the processing device 130 measures the output levels of the photosensors when the light source 111 of the optical system 110 to identify the brand of the recording paper), and 
      the image forming apparatus (fig.1, printer housing 2200) includes: 
           an image former that forms an image on the recording material ([0076]-[0086]); 
           a memory ([0074]); and 
           a hardware processor (fig.1, printer controller 2090) that causes the memory to store the recording material information set ([0157]). 



       Oba Yoshitaka (JP 2016101712 A) discloses an operation detector that detects an operation performed on a recording material supplier that supplies the recording material to the image former ([0017] and [0021]); and a hardware processor that causes the memory to store the recording material information set and associated with each recording material supplier of a plurality of the recording material suppliers from which the operation has been detected ([0022]-[0024]).
      However, the cited prior arts individually or combined fail to disclose or make obvious some claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “a hardware processor that causes the memory to store the recording material information set and associated with each recording material supplier of a plurality of the recording material suppliers from which the operation has been detected, in an order in which the operation detector has detected the operation performed on the plurality of the recording material suppliers, in accordance with an order in which the recording material information detector has detected a plurality of pieces of the recording material information.”
Referring to claims 2-15, it follows the claims are inherently allowable for depending on allowable base claim 1.
Referring to claims 16 and 17, the same reasons for allowance provided for claim 1 are applicable herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675